Citation Nr: 0602791	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include spondylolysis.

2.  Entitlement to service connection for sinusitis, 
allergies, breathing problems and sleep apnea, to include as 
secondary to the service-connected nasal fracture disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1982 to March 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the appellant's claims of 
entitlement to service connection for a lumbar spine disorder 
and for breathing problems, sinusitis, allergies and sleep 
apnea, also claimed as secondary to the residuals of a nasal 
fracture disability.

The appellant's lumbar spine claim had originally been denied 
in a rating decision issued in November 1990, but as 
reflected by the July 2003 Statement of the Case, the RO 
found that new and material evidence had been submitted and 
analyzed the case on a de novo basis.  Therefore, the issues 
on appeal are as listed on the title page.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
appellant's spondylolysis was not made permanently worse 
during his military service.

2.  The appellant was diagnosed with perennial rhinitis with 
post nasal drip during service and he is currently diagnosed 
with chronic vasomotor (allergic) rhinitis.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, his current L5 
pathology is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1131, 1132, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for chronic vasomotor rhinitis/allergic rhinitis are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Finally, with certain enumerated 
disorders such as cardiovascular disease, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, there is one medical opinion 
indicating that the appellant's current lumbar spine 
pathology is etiologically related to service and there is 
one medical opinion that while it may be, it is likely not.

Review of the service medical records reveals that the 
appellant underwent a service entrance examination in March 
1982; the clinical evaluation was normal.  There were no 
notations of any back problems or nasal problems on the 
associated report of medical history.  In February 1983, 
September 1983, August 1985, and November 1986, the appellant 
was diagnosed with pharyngitis.  In January 1984, a diagnosis 
of rule out sinusitis was rendered.  In August 1984, there 
was a clinical assessment of viral syndrome.  The appellant 
was treated for symptoms of congestion, cough and post nasal 
drip in November 1984.  In November 1986, physical 
examination revealed pale boggy turbinates and post nasal 
drip.  The clinical assessment was probable maxillary 
sinusitis and perennial rhinitis with post nasal drip.  In 
December 1986, the appellant's nose was fractured.  

In February 1986, the appellant sought treatment for a pulled 
muscle in his mid-back; he reported doing this while 
weightlifting two weeks prior.  After a physical examination, 
the clinical assessment was myositis and muscle strain.  In 
November 1986, the appellant complained of low back spasms 
since May 1986.  The clinical assessment was low back pain 
chronic.  The report of a March 1987 dietary consultation 
indicates that the appellant ran and played a lot of tennis.  
In February 1988, the appellant underwent radiographic 
examination for his one-and-a-half year history of low back 
pain.  The lumbar spine X-ray revealed a pars 
interarticularis defect at the L5 level.  The clinical 
impression was spondylolysis without concomitant 
spondylolisthesis at the L5 level. 

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1564 (28th ed. 1994) 
defines spondylolysis of the lumbar spine as a degenerative 
joint disease affecting the lumbar vertebrae and 
intervertebral disks, causing pain and stiffness, sometimes 
with sciatic radiation due to nerve root pressure by 
associated protruding disks or osteophytes.

Post service, the appellant underwent a VA examination in 
November 1988.  The examiner described the appellant's nose, 
sinus, mouth and throat as normal.  The examiner also 
described the appellant's musculoskeletal system as normal.

The appellant underwent another VA examination in October 
1990; he said that his back hurt most of the time and that he 
could not run or play tennis.  Radiographic examination 
revealed bilateral defects on the pars interarticularis of L5 
with spondylolisthesis and loss of disc space.  Thereafter, 
in a rating issued in November 1990, the RO found that the 
appellant's spondylolysis was a constitutional and 
developmental defect that was not aggravated during service.

A December 1991 CT scan performed at a private facility 
revealed a bilateral pars defect at L5 that had surrounding 
bony sclerosis and osteophyte formation.  The clinical 
impression was bilateral spondylolysis L5 with very slight 
spondylolisthesis and disc bulging at L5-S1.

The evidence of record includes a September 2002 written 
statement from the appellant's treating chiropractor.  This 
practitioner stated that he had reviewed the appellant's 
service medical records and his current treatment records.  
The practitioner opined that it was at least as likely as not 
that the appellant's current chronic back complaints were 
related to his military service based on the past and present 
medical history of the appellant's back problems.

The appellant underwent a VA spine examination in June 2003; 
the examiner reviewed the appellant's claims file.  After 
examining the appellant, the doctor rendered a clinical 
impression of spondylolysis L5 as well as degenerative disc 
disease (DDD) L4-5 and L5-S1, based on MRI testing results.  
The doctor opined that he did not believe the spondylolysis 
was related to in-service exercise, although the DDD may have 
been.  The doctor further opined that the DDD was likely the 
result of aging and activities of daily living.  

The appellant also underwent a VA sinus examination in June 
2003; he reported problems with recurring nasal congestion, 
blockage and breathing difficulties and associated them with 
the nasal fracture in service.  The appellant also stated 
that he had been diagnosed with sleep apnea.  After examining 
the appellant, the doctor stated that the appellant had no 
significant residual deformities associated with the nasal 
fracture.  The examiner also diagnosed a chronic vasomotor 
rhinitis that was probably allergic in nature.  The examiner 
stated that the appellant's current breathing problems and 
allergies were not secondary to the nasal fracture, but to 
the allergic rhinitis.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, the appellant entered service absent a notation 
of back or respiratory disability on his entrance 
examination; thus, he is presumed to have entered service in 
sound condition.  38 U.S.C.A. § 1111, 1132; Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 38 U.S.C.A. § 1132.  
Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.  

While the RO has held that the spondylolysis is a congenital 
or developmental defect, there is no competent medical 
opinion of record on that point.   In any case, the 
appellant's spondylolysis either pre-dated March 1982, or it 
did not.  If it did not pre-date March 1982, then it began 
in-service as indicated by the February 1988 radiology 
report.  If it did pre-date March 1982, it must be clearly 
shown that the pathology was not aggravated by service in 
order to rebut the presumption of soundness.  The evidence of 
record indicates that the appellant was free of any low back 
symptomatology until February 1986, and that he thereafter 
sought medical treatment for low back spasms and pain 
culminating in a diagnosis of spondylolysis at the L5 level 
in February 1988.  There is no clear and unmistakable 
evidence that any pre-existing condition was not aggravated 
and the presumption of soundness has not been rebutted.  
VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the evidence of record that the spondylolysis 
became symptomatic during the appellant's active service.  
This is not contradicted by any other evidence in the claims 
file.  These facts and the doctrine of reasonable doubt 
provide a proper basis for granting service connection.  
Accordingly, resolving the benefit of the doubt in favor of 
the claimant, the Board finds that service connection should 
be granted for lumbar spine pathology at L5.

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

The Board finds that the preponderance of the evidence 
indicates that the appellant experienced symptoms of allergic 
rhinitis each year at approximately the same time while on 
active duty.  There is uncontroverted evidence of a diagnosis 
of perennial rhinitis with post nasal drip while on active 
duty.  The most recent VA examiner concluded that the 
appellant has a chronic vasomotor rhinitis that is probably 
allergic in character.  The June 2003 VA examiner also stated 
that the allergic rhinitis is the likely cause of the 
appellant's current breathing problems and allergies.  

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's allergic rhinitis was incurred while on active 
duty.  Consequently, reasonable doubt should be resolved in 
favor of the appellant and service connection for allergic 
rhinitis (and all associated breathing problems) is, 
accordingly, granted.


ORDER

Service connection for lumbar spine pathology at L5 is 
granted.  

Service connection for allergic rhinitis and all associated 
breathing problems is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


